Citation Nr: 1230112	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  11-03 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel







INTRODUCTION

The Veteran had active service from January 1944 to June 1945 and from November 1954 to October 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to earlier effective dates for the grant of service connection for tension headaches, bilateral hearing loss and tinnitus, and entitlement to earlier effective dates for the grants of increased disability evaluations for major depression and residuals of laryngeal cancer have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The competent and probative medical evidence demonstrates that the Veteran's service-connected disabilities, when evaluated in association with the Veteran's educational attainment and occupational experience, preclude all forms of substantially gainful employment.  




CONCLUSION OF LAW

The criteria are met for a TDIU.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Although the Veteran did not receive a proper VCAA notice, in light of the grant herein, it is clear that sufficient evidence was developed in this appeal and that no further development is required.

Legal Criteria

Total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent, but total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases - except where specifically prescribed by VA's Rating Schedule.  38 C.F.R. § 3.340; see also Fluharty v. Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability - or combination of disabilities - for which the Rating Schedule prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of his disability(ies)-provided that, if there is only one such disability, it shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In exceptional circumstances, however, where the veteran does not meet the aforementioned percentage requirements, a total rating may be assigned nonetheless - on an extra-schedular basis - upon a showing that he is unable to obtain or retain substantially gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b). 

For the purposes of establishing whether there is one disability ratable at 60 percent, or if more than one disability, establishing if there is one disability ratable at 40 percent in combination, as pertinent here, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor if applicable, (2) disabilities resulting from a common etiology or a single accident, or (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, etc. 38 C.F.R. § 4.16(a).

In determining whether an individual is unemployable by reason of service-connected disability, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).   Age may not be considered a factor.  38 C.F.R. § 3.341 (2011).  Unemployability associated with advancing age or nonservice-connected disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19 (2011).  

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income...."  

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. 4.16(a); see also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

Analysis

The Veteran's service-connected disabilities are residuals of a laryngeal cancer, currently rated as 80 percent disabling; recurrent major depression, currently rated as 50 percent disabling; tension headaches, currently rated as 30 percent disabling; tinnitus, currently rated as 10 percent disabling; and bilateral hearing loss, currently assigned a noncompensable disability evaluation.  As such, he satisfies the percentage rating standards for individual unemployability benefits.

The Veteran provided a completed TDIU application.  The Veteran reported that he completed one year of high school, but that he received his GED.   He also reported that he last worked full-time in January 2000, and that he became too disabled to work in April 2000.  The Veteran was self-employed as the owner-operator of a rental property.  

The Board acknowledges that the medical evidence indicates that the Veteran may have other medical conditions that affect employability; the Board notes that the Veteran's VA treatment records show treatment for chronic low back and right knee pain, chronic obstructive pulmonary disease, allergic rhinitis, peripheral vascular disease, hypertension, dementia, and gastroesophageal reflux disease.  However, in determining unemployability status, the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the above percentages for service-connected disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  In other words, although the Veteran's nonservice-connected disabilities may have resulted in changes as to his employment, the question now is whether the severity of his service-connected disability would likely prevent him from gaining or maintaining substantially gainful employment.

The Board is responsible for determining, on the basis of all the evidence or record, whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In the present case, the evidence is in relative equipoise.  The Board cannot reject the Veteran's claim without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

In particular, the Board notes that the Veteran's residuals of laryngeal cancer, standing alone, would render him unemployable; the assigned disability evaluation is for marked impairment of health, with esophagus stricture permitting passage of liquids only.  Additionally, his headaches are rated as prostrating, and his major depression is productive of a flattened affect, depressed mood, anxiety, and chronic sleep impairment.  Significantly, the January 2010 VA mental disorders examination report indicates that the Veteran's service-connected major depression and hearing loss severely impact his social functioning; the VA examiner also noted that the Veteran's depression interfered with his occupational functioning due to decreased work efficiency and intermittent inability to perform occupational tasks, as he had no motivation and a depressed mood.  

As always, any reasonable doubt must be resolved in the Veteran's favor.  Therefore, the Board finds that the Veteran's service-connected residuals of laryngeal cancer, major depression, tension headaches, bilateral hearing loss, and tinnitus would render the Veteran essentially unemployable, regardless of his occupation.  Although it may have been other conditions that led to his retirement in 2000, the fact remains that his service-connected disabilities, standing alone, are of sufficient severity to preclude him from obtaining or retaining gainful employment. 

Therefore, the Board finds that the evidence establishes that the Veteran's service-connected disabilities are sufficiently severe as to preclude him from securing or following a substantially gainful occupation, consistent with his education and occupational experience, and he is entitled to a TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.15, and 4.16.


ORDER

The claim for a TDIU is granted, subject to the laws and regulations governing the payment of VA compensation.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


